UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2008 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period from to Commission File Number: 000-50838 NETLOGIC MICROSYSTEMS, INC. (Exact name of registrant as specified in its charter) Delaware 77-0455244 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1875 Charleston Rd. Mountain
